
	

113 HR 4645 IH: EV–COMUTE Act
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4645
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Ms. Lofgren (for herself, Mr. Massie, Ms. Eshoo, and Mr. Woodall) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To authorize any office of the Federal Government which owns or operates a parking area for the use
			 of its employees to install, construct, operate, and maintain a battery
			 recharging station in the area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Electric Vehicle Charging Offers Modern Utility Terminals for Employees Act or the EV–COMUTE Act.
		2.Operation of battery recharging stations in parking areas used by Federal employees
			(a)Authorization
				(1)In generalThe head of any office of the Federal Government which owns or operates a parking area for the use
			 of its employees (either directly or indirectly through a contractor) may
			 install, construct, operate, and maintain on a reimbursable basis a
			 battery recharging station in such area for the use of privately owned
			 vehicles of employees of the office and others who are authorized to park
			 in such area.
				(2)Use of vendorsThe head of an office may carry out paragraph (1) through a contract with a vendor, under such
			 terms and conditions (including terms relating to the allocation between
			 the office and the vendor of the costs of carrying out the contract) as
			 the head of the office and the vendor may agree to.
				(b)Imposition of Fees To Cover Costs
				(1)FeesThe head of an office of the Federal Government which operates and maintains a battery recharging
			 station under this Act shall charge fees to the individuals who use the
			 station in such amount as is necessary to ensure that office recovers all
			 of the costs it incurs in installing, constructing, operating, and
			 maintaining the station.
				(2)Deposit and availability of feesAny fees collected by the head of an office under this subsection shall be—
					(A)deposited in the Treasury to the credit of the appropriations account for salaries and expenses of
			 the office; and
					(B)available for obligation without further appropriation during—
						(i)the fiscal year collected; and
						(ii)the fiscal year following the fiscal year collected.
						(c)No Effect on Existing Programs for House and SenateNothing in this Act may be construed to affect the installation, construction, operation, or
			 maintenance of battery recharging stations by the Architect of the
			 Capitol—
				(1)under Public Law 112–170 (2 U.S.C. 2171), relating to employees of the House of Representatives and
			 individuals authorized to park in any parking area under the jurisdiction
			 of the House of Representatives on the Capitol Grounds; or
				(2)under Public Law 112–167 (2 U.S.C. 2170), relating to employees of the Senate and individuals
			 authorized to park in any parking area under the jurisdiction of the
			 Senate on the Capitol Grounds.
				3.Effective dateThis Act shall apply with respect to fiscal year 2015 and each succeeding fiscal year.
		
